Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed January 13, 2022. Applicant’s reply to the restriction/election requirement of December 10, 2021 has been entered. Claims 24 and 25 have been amended; and claim 79 has been newly added. Claims 1-79 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application No. 62/911,037, filed October 4, 2019 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-36, is acknowledged. Applicant’s elections of i) “potassium chloride” as the species of further constituent, ii) “chlorobutanol” as the species of preservative which the composition does not contain, iii) “15 mL” as the species of volume, and iv) “Escherichia coli” as the species of bacterial or fungal organism against which the composition exhibits antimicrobial preservative efficacy are all also acknowledged. The Examiner has determined that claims 1-9, 16-36, and 79 read on the elected subject matter. 
Accordingly, claims 10-15 and 37-78 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
without traverse in the reply filed on January 13, 2022. Claims 1-9, 16-36, and 79 are under examination. 
Claim Objections
Claim 24 is objected to because of the following:
1. The microbial species recited should each be italicized.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16-36, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 stipulates that the composition is “within a sterilized container suitable for a sterile ophthalmic product”. While it is clear that the container is sterilized, and that its “suitable” for a sterile ophthalmic product, the claim never specifies whether or not the claimed liquid ophthalmic composition itself is in fact sterile. One of ordinary skill in the art thus cannot definitively ascertain whether the claimed liquid ophthalmic composition itself is necessarily sterile. 

Claim 2 is indefinite for the following reasons:
1. Claim 2 contains the acronym “PHMB”, which is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification or drawings to give them meaning. Applicant is advised to first define the acronym by its formal chemical name, and then the acronym can be employed. 
2. Claim 2 recites the element “a stabilized peroxy complex”, which renders the claim indefinite. The term “stabilized” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the distinction between a “stabilized peroxy complex” and a “non-stabilized peroxy complex”, and thus cannot definitively ascertain the metes and bounds of the claimed limitation. 
3. The element “and any other pharmaceutically acceptable preservative for a sterile ophthalmic product” is not defined by the claim, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 9, which depends, ultimately, from claim 1, stipulates that the composition necessarily contains potassium chloride. One of ordinary skill in the art would immediately recognize that potassium chloride is a preservative. Claim 1, however, stipulates that the composition does not contain a preservative. 

Claim 25 contains the phrase “less than about”. While “less than” or “about” are definite, the phrase “less than about” is generally regarded as indefinite. 
Claim 27 contains the phrase “at least about”. While “at least” or “about” are definite, the phrase “at least about” is generally regarded as indefinite.
Claims 28, 30, and 31 stipulate in a wherein clause that the composition is within a container “suitable for a sterile ophthalmic product”. While it is certainly clear that the container is “suitable” for a sterile ophthalmic product, the claim never specifies whether or not the claimed liquid ophthalmic composition itself is in fact sterile. One of ordinary skill in the art thus cannot definitively ascertain whether the claimed liquid ophthalmic composition itself is necessarily sterile. 
Claims 2-9, 16-27, 29, 32-36, and 79 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2, which depends from claim 1, stipulates that the composition does not contain a preservative selected from among those specifically recited. Claim 1, 
Claims 3 and 32, which depend from claims 1 and 28, respectively, stipulate that the composition is for ophthalmic administration. However, claims 1 and 28 each already provide that the composition is an “ophthalmic composition” and thus it would be understood that the composition is for ophthalmic administration. Hence, claims 3 and 32 do not further limit claims 1 and 28, respectively, from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 16-36, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (McKesson [online]l 2015), in view of Anonymous (Dailymed [online]; 2016) and Petit Ben Saidane (Invest Ophthalmol Visual Sci. 2017; 58: 4460).
Applicant Claims
Applicant’s elected subject matter is directed to a sterilized, liquid, ophthalmic composition consisting of 0.5 wt% tetracaine hydrochloride, 0.108 wt% potassium chloride, 1.24 wt% boric acid, 0.05 wt% edetate disodium, pH adjuster, and water; wherein the pH is 5.5, wherein the composition does not contain chlorobutanol, and wherein the composition is provided at a volume of 15 mL in a container for multidose administration.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

 Dailymed discloses that “Product Code 09111”, i.e. consisting of 0.5 wt% tetracaine hydrochloride, potassium chloride, boric acid, edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, is sterilized (i.e. sterile) and provided as a volume of 15 mL in a container for multidose administration. 
Petit Ben Saidane discloses that the use of preservatives in eye drops can cause allergies or ocular irritation, damaging patient’s eyes, and that they have developed a safe, preservative-free multidose system, i.e. PUREFLOW, that isolates the eye drop solution from the environment and maintains its sterility without using any sterile filters which thus prevents the entry of microbes into the bottle (i.e. container) making it possible to deliver safe, preservative-free eye drops via a multidose dropper. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
McKesson does not explicitly disclose that the composition is sterile, is provided at a volume of 15 mL a container for multidose administration, and is preservative-free. These deficiencies are cured by the teachings of Dailymed and Petit Ben Saidane. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of McKesson, supra, to devise Applicant’s presently claimed ophthalmic composition. 
McKesson discloses a liquid ophthalmic composition (i.e. “Product Code 09111”) consisting of 0.5 wt% tetracaine hydrochloride, < 1 wt% potassium chloride, 1-5 wt% boric acid, < 0.1 wt% edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, and Dailymed discloses that “Product Code 09111”, i.e. the McKesson composition, consisting of 0.5 wt% tetracaine hydrochloride, potassium chloride, boric acid, edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, is sterilized (i.e. sterile) and provided as a volume of 15 mL in a container for multidose administration. Since Petit Ben Saidane discloses that the use of preservatives in eye drops can cause allergies or ocular irritation, damaging patient’s eyes, and that they have developed a safe, preservative-free multidose system, i.e. PUREFLOW, that isolates the eye drop solution from the environment and maintains its sterility without using any sterile filters which thus prevents the entry of microbes into the bottle (i.e. container) making it possible to deliver safe, preservative-free eye drops via a multidose dropper; one of ordinary skill in the art would thus be motivated to eliminate the preservative, i.e. chlorobutanol, from the McKesson composition, to thus make the composition preservative-free, and to provide this preservative-free McKesson composition in the Petit Ben Saidane PUREFLOW container for multidose administration, with the reasonable expectation that the resulting product can safely deliver sterile eye drops without the risk for allergy, irritation, and eye damage caused by the presence of a preservative agent such as chlorobutanol.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DAVID BROWE/Primary Examiner, Art Unit 1617